Lynch, J.,
concurs in a memorandum as follows: By a unanimous decision, our court held in People v Gayle (76 AD2d 587, 78 AD2d 630) that failure of the court to charge the presumption of innocence mandates a reversal. This decision was followed in People v Creech (90 AD2d 701) with Justice Silverman concurring solely on constraint of Gayle. While I do not believe we are constrained by a decision of our own court, I am persuaded that we should be *714consistent in our rulings until the Court of Appeals has had an opportunity to pass upon this question. Otherwise I would affirm for the reasons stated by Justice Silverman in his concurrence in Creech.